On Rehearing.
By giving Owen v. Tankersley a controlling effect in our construction of the deed from Jarrett to Mrs. Janes, appellants say we nullified article 4619, Revised Statutes. This article provides, in part: "All the effects which the husband and wife possess at the time the marriage may be dissolved shall be regarded as common effects or gains, unless the contrary be satisfactorily proved."
Admittedly, the land in controversy was "possessed" by Janes and wife at the time of his death. Presumptively, that fact made it community property. Also, since it was "acquired" during the marriage, by other provisions of this article it must be "deemed" community property. However, though it was both "acquired" during the marriage and "possessed" at the time the marriage was dissolved, the statute does not make it, in fact, community property. This article, by its express terms, preserves to the spouses their respective separate estates. The presumption of community property is but a presumption of law and not of fact. Daggett v. Worsham (Tex.Civ.App.) 264 S.W. 184. Discussing the difference between presumptions of law and presumptions of fact, Professor Wigmore, in volume 4, p. 3534, § 2491, of his work on Evidence, said: "Nevertheless, it must be kept in mind that the peculiar effect of a presumption `of law' (that is the real presumption), is merely to invoke a rule of law compelling the jury to reach a conclusion in the absence of evidence to the contrary from the opponent. If the opponent does offer evidence to the contrary (sufficient to satisfy the Judge's requirement of some evidence), the presumption disappears as a rule of law, and the case is in the jury's hands free from any rule."
On a trial where the issue of the true title to the property is involved, the mere introduction of rebutting evidence destroys the statutory presumption of law, leaving the issue in the hands of the jury "free from any rule." Where property is acquired during marriage or possessed at its dissolution, the effect of evidence on the issue of the true title rebutting the statutory presumption of community title is illustrated by the following propositions deduced from our decisions:
A deed to land from a third party to the wife "as her separate estate" creates a presumption that the property conveyed is to be her separate property. Kearse v. Kearse *Page 1108 
(Tex.Civ.App.) 262 S.W. 561. The statute does not so declare, but such a recitation in the deed overcomes the presumption of law arising from mere possession at the dissolution of the marriage, and makes the property the separate property of the wife, unless the opposite party meets the issue with controverting proof.
Where a husband conveys land to his wife, the presumption arises that he intended it as a gift to her as her separate property. Lemm v. Miller (Tex.Civ.App.) 245 S.W. 90.
Again, a conveyance to the wife under instructions from the husband raises the presumption of intention that the property should be her separate property. Daggett v. Worsham, supra.
Where the wife is given a control over the property conveyed inconsistent with the disabilities of coverture, the presumption arises that it was conveyed to her as her separate property. Laufer v. Powell,30 Tex. Civ. App. 604, 71 S.W. 549.
In these cases the mere introduction of evidence, if believed by the jury, that the land was deeded to the wife by the husband or at his direction, or that the deed contained language conveying the land to the wife for her separate use and benefit, or that it gave her control over the property inconsistent with the disabilities of coverture, overcame the presumption of law that the property was community property, forcing a decree that the property was the separate property of the wife when not controverted. The effect was not merely to make an issue of fact against the presumption of law that the property was community, but that presumption absolutely disappeared in the face of proof as to the true title. If the facts raising these presumptions appear on the face of the deed, its introduction raises the presumption of separate property. If the facts do not appear on the face of the deed, then proof of the facts by extraneous evidence, if believed by the jury, raises the presumption. However raised, the presumption, unless rebutted, completely rebuts the statutory presumption and compels a judgment decreeing a separate title to the wife.
Our Constitution and statutes regulating the status of property acquired during marriage are rules of property and not rules of evidence. This is shown conclusively by the provisions of article 4619, that saves to the spouses their separate estates. This article preserves to the spouses the right to show their separate interests in all property acquired during marriage or possessed at its dissolution. Article 4614 provides that all property acquired by the wife after marriage by "gift" shall be her separate property. Neither of these articles undertakes to formulate rules of evidence by which the wife may prove the property was a gift, but having the right to make that proof, she must make it under the rules of the common law in their application to evidence. A statute to this effect was enacted in 1836, and is now article 3713, which is as follows: "The common law of England as practiced and understood shall, in its application to evidence, be followed and practiced by the courts of this state, so far as the same may not be inconsistent with this title or any other law." We know of no statute modifying this article as it relates to the issues in this case.
If we are correct in our construction of our community property statutes to the effect that they are rules of property and not rules of evidence, then this article was available to the parties in trying the issue of Mrs. Janes' separate interest in this land. The common-law rules of evidence, as adopted by this article, have, since its adoption, been the law of this state in determining the issue as to the true status of property acquired during marriage or possessed at its dissolution. From the cases cited supra, it appears that proof of certain facts at common law gives rise to certain presumptions which as a matter of law control the judgment unless rebutted. In this case appellees offered a deed reciting that the chattel, the subject-matter of the deed, was being conveyed by a father to his married daughter. The relation between the grantor and the grantee was also shown, by extraneous evidence. What was the legal effect of this recitation in the deed and of this extraneous proof? The recitation in the deed and the extraneous proof were admissible at common law. The weight of common-law evidence must be determined by the common-law rules. Owen v. Tankersley announced the rule that at common law the effect of the facts thus disclosed was that a gift from the father to the daughter must be presumed. When that fact was shown, the presumption of law that the property was community property disappeared, and the presumption of a "gift" determined absolutely the disposition of the case. Since that fact was shown upon the face of the deed by unambiguous terms, and since the other portions of the deed did not rebut the presumption of a gift, the presumption in favor of the wife was as strong as if the deed had contained, language conveying it to her for her separate use and benefit. The presumption arising from use of language to that effect is of no more weight than the presumption arising from the delivery of a chattel from a father to a married daughter. Both arise at common law, and their weight and effect are determined by the rules of common law.
We agree with appellants that Owen v. Tankersley was a common-law case. But appellants have failed to note that it involves both the common-law rules of evidence and the common-law rules of property. Thus they say if we recognize the common-law rule of evidence and indulge the presumption that the delivery of the chattel by Jarrett to his *Page 1109 
married daughter presumes a gift, then we must enforce the common-law rule of property and hold that the title "immediately vested in the husband." Their language is: "If that case controlled the property rights here, and this transaction was a gift, the property vested immediately in the husband and not in the wife." This is an erroneous construction of the case. By the rules of evidence the court decreed that the delivery of the property presumed a "gift to the wife." That was the presumption arising under the rules of the common law, which is now the law of this state, and which we indulged in our original opinion. Having determined that the property was a gift to the wife, the court said, giving effect to the common-law rules of property, that it "immediately vested in the husband." The rule of property thus applied in Owen v. Tankersley, and only the rule of property, was changed by article 4614, which expressly preserves to the wife as her separate property such a gift.
We would respectfully call attention to the following propositions advanced by appellants in their motion for rehearing:
(a) "The law requires, in the construction of this instrument, that it be construed most favorably to the community. That all doubtful construction should be resolved in favor of the community. The statutory presumption is that it belongs to the community. This presumption cannot be destroyed except upon `satisfactory evidence.' There must be found in the instrument `satisfactory evidence' making the transaction a gift. It is presumed not to be a gift. The courts will look upon it as not a gift. If the language employed is susceptible of two views, one indicating a gift and one to the contrary, it will be so read as to make it not a gift, because the presumption of the law is that it is not a gift, and this presumption must be overcome by `satisfactory proof' upon the face of the instrument. The instrument must plainly make it a gift. In case of doubt it is not a gift, because to be a gift it must be shown to be a gift by satisfactory evidence."
(b) "Under the law the burden rests upon the person attacking the deed to show that it was one of gift and requires that it be construed most favorably to the community, and as passing the estate to the community, and to resolve all doubtful construction in favor of the property as belonging to the common property or community estate of the marital spouses."
(c) "All parts of the deed must be made to support its status fixed by law as conveying the property to the community and excluding the idea of a gift, if that can he done without doing violence to the language used."
(d) "There is in the construction of this instrument and in this transaction, no presumed intent on the part of the grantor to make a gift, while on the contrary, in this case, the presumption of law is against a gift."
(e) "There is in this case no presumed intent on the part of the grantor to make the deed one of gift."
(f) "The status of property in Texas, whether it be separate or community, is fixed and controlled alone by the constitution and statutes of Texas, and the property here involved, is by law declared to belong to the community and does belong to the community unless by `satisfactory evidence' it is shown to be a gift to the wife. The declaration of law is that it is not a gift. The instrument evidencing the conveyance will be construed most favorably to the community and the law resolves all doubtful constructions in favor of the property belonging to the community, because its status is fixed by statute as being the property of the community unless. To deprive the community of its ownership of the property the evidence must exclude every hypothesis except that consistent with a pure gift."
The underlying fallacy in all these prepositions is that appellants deduce the presumption of law arising under article 4619 from the deed of conveyance. That is not the law. The deed as such has no relation to the statutory presumption. This presumption rests solely and alone upon the fact that the property was acquired during marriage or possessed at its dissolution. The deed is only evidentiary on the issue of true title, and accordingly as it is worded may or may not be important on that issue. Where by its terms it is negative, it is without weight, neither weakening or strengthening the presumption of law; but where by certain of its terms it manifests an intent to make the property the separate estate of the wife, the presumption of community title disappears absolutely and all the other language of the deed must be made to effectuate that intent when it is reasonably susceptible of that construction. All the cases cited supra illustrate and sustain this proposition. There is no statute making property the separate estate of the wife because deeded to her by her husband, or at his direction, or because the deed recites it is for her separate estate, or because it confers upon her power of control inconsistent with the disabilities of coverture. But language to the effect just indicated manifests an intent to make the property the separate property of the wife, and the courts effectuate that intent without giving any weight to the presumption arising under the statute. Because of the language of the deed or of the extraneous proof to the same effect, the presumption of law simply disappears from the case and is no longer a factor in construing the deed nor in weighing the evidence.
The presumption of law controls only in the absence of proof. Upon the coming in of any proof it disappears. As held by the *Page 1110 
decisions cited supra, the proof may be on the face of the deed itself. There is no rule of law requiring that the language of the deed "be construed most favorably to the community," nor forcing the courts "to resolve all doubtful construction in favor of the property as belonging to the community property," nor to the effect that "all parts of the deed must be made to support its status fixed by law as conveying the property to the community and exclude the idea of a `gift.'" The recitations of the deed when before the court for the purpose of construction take no color whatever from the presumption of law. In construing the deed courts must, as in construing all other deeds, arrive at the intent of the parties by applying the recognized canons of construction, without giving any weight whatever to the statutory presumption. When on the face of the deed itself no intent is manifest, then the presumption of law prevails and makes a prima facie case for the community. That is what we meant when we said in our original opinion: "The usual presumption is that a conveyance to either marital partner during coverture, unless expressly negatived by appropriate language, makes the property community." But where there is an intent to make the property the separate estate of the wife, that intent controls its construction.
Believing that we are correct in all that we said in our original opinion, appellants' motion for rehearing is overruled.